Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15209505 (filed 07/13/2016, now U.S. Patent #10575303), which claims priority from provisional application 62232634 (filed 09/25/2015) and provisional application 62214165 (filed 09/03/2015).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 9, 13, 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 8-9, the phrase “the allocated resources” should be changed to --- the allocated uplink resource ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 13, 25, and 26.
Claim 9 line 4, "the subframe structure" has no antecedent basis.  Similar problem appears in claims 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 13-15, 17-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (WO 2017/005295 A1, hereinafter Baldemair, NOTE: corresponding U.S. published application US 20180199341 A1 is currently being used below for rejection citation purposes), in view of ZHANG et al. (WO 2015/003347 A1, hereinafter ZHANG, NOTE: corresponding U.S. published application US 20160157212 A1 is currently being used below as a translation version for rejection citation purposes).

Regarding claim 1, Baldemair teaches a method for wireless communications by a base station (BS), comprising (in general, see fig. 9 and corresponding 
allocating uplink resources to one or more first type of user equipments (UEs) that communicate with the BS on a first frequency band that is narrower than a second frequency band used to communicate with a second type of UE (see at least fig. 9 and para. 58 in view of para. 49 of fig. 4, e.g. the wider and the narrower frequency bands), 
wherein the uplink resources are allocated in a narrowband subframe structure having a symbol duration determined based, at least in part, on characteristics of communications between the BS and the second type of UE using the second frequency band (see at least para. 59, e.g. different multicarrier modulation schemes/modes, which corresponds to a specific choice of numerology).
Baldemair differs from the claim, in that, it does not specifically disclose receiving uplink transmissions from the one or more first type of UEs on the allocated resources; which is well known in the art and commonly used for effectively reducing interferences.
ZHANG, for example, from the similar field of endeavor, teaches mechanism of receiving uplink transmissions from the one or more first type of UEs on the allocated resources (see at least para. 53-55, e.g. transmitter sends signal to receiver on frequency band); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ZHANG into the method of Baldemair for effectively reducing interferences.

Regarding claim 2, Baldemair in view of ZHANG teaches the first frequency band and second frequency band do not overlap.  (Baldemair, see at least para. 58, e.g. non-overlapping)

Regarding claim 3, Baldemair in view of ZHANG teaches the first frequency band at least partially overlaps with a guardband portion of the second frequency band. (ZHANG, see at least para. 55, e.g. overlapping in a guard band)

Regarding claim 5, Baldemair in view of ZHANG teaches the characteristics comprise whether a normal or an extended cyclic prefix (CP) is used for communications between the BS and the second type of UE using the second frequency band.  (Baldemair, see at least para. 46-47 of fig. 4, e.g. cyclic prefix)

Regarding claim 6, Baldemair in view of ZHANG teaches the characteristics comprise whether the first frequency band is located inside the second frequency band.  (Baldemair, see at least para. 58, e.g. non-overlapping)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (i.e. UE) performs the reverse receiving from and transmitting to an base station (i.e. BS) of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 14, 15, 17, and 18, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2, 3, 5, and 6, respectively.

Regarding claim 25, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Baldemair in view of ZHANG also teaches a same or similar apparatus comprising processor and memory (Baldemair, see at least fig. 15), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 26, this claim is rejected for the same reasoning as claim 13 except this claim is in apparatus claim format.
To be more specific, Baldemair in view of ZHANG also teaches a same or similar apparatus comprising processor and memory (Baldemair, see at least fig. 16), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 4, 7-11, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair in view of ZHANG, as applied to claims 1 and 13 above, and further in view of  Zhang; Liqing et al. (US 20160352551 A1, hereinafter Zhang_Liqing)

Regarding claim 4, Baldemair in view of ZHANG teaches all of the subject matters in claim 1, except the characteristics comprise whether time division duplexing (TDD) or frequency division duplexing (FDD) is used for communications between the BS and the second type of UE using the second frequency band, which are well known in the art and commonly used for effectively mitigating interferences.
Zhang_Liqing, for example, from the similar field of endeavor, teaches mechanism such that the characteristics comprise whether time division duplexing (TDD) or frequency division duplexing (FDD) is used for communications between the BS and the second type of UE using the second frequency band (see at least para. 112-114 of fig. 5-6 along with background information disclosed in at least para. 3-5, e.g. used in TDD and FDD); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang_Liqing into the method of Baldemair in view of ZHANG for effectively mitigating interferences.

Regarding claim 7, Baldemair in view of ZHANG and Zhang_Liqing teaches the characteristics comprise whether sounding reference signals (SRS) are present in a given subframe.  (Zhang_Liqing, see at least fig. 2 and para. 62, e.g. SRS)

Regarding claim 8, Baldemair in view of ZHANG and Zhang_Liqing teaches the narrowband subframe structure comprises two time slots, with one symbol per slot if 

Regarding claim 9, Baldemair in view of ZHANG and Zhang_Liqing teaches the narrowband subframe structure comprises at least two symbols per subframe and a guard period to align a boundary of the narrowband subframe structure with a boundary of the subframe structure used to communicate with the second type of UE, if SRS is present in the given subframe.  (Zhang_Liqing, see at least fig. 2 and para. 62 along with the teaching of para. 41, e.g. the group of S1 or S2 in the subframe where SRS is presented)

Regarding claim 10, Baldemair in view of ZHANG and Zhang_Liqing teaches the characteristics comprise a time division duplexing (TDD) configuration used for communications between the BS and the second type of UE using the second frequency band.  (Zhang_Liqing, see at least fig. 3 and para. 104, along with background information disclosed in at least para. 3-5, e.g. using TDD DL/UL sub-frame structure)

Regarding claim 11, Baldemair in view of ZHANG and Zhang_Liqing teaches a first symbol duration is selected for a first slot in the narrowband subframe structure, and wherein a second symbol duration is selected for a second slot in the narrowband subframe structure.  (Baldemair, see at least fig. 4 and para. 47-49, e.g. various symbol durations can be used)

Regarding claims 16, 19, 20, 21, 22, and 23, in view of claim 13 above, these claims are rejected for the same reasoning as claims 4, 7, 8, 9, 10, and 11, respectively.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465